DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 12/21/2020.

Status of Claims


Claims 1, 2, 5, 11-12, and 15 have been amended. 
Claims 1-20 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.


Response to Arguments

Applicant's arguments filed on 12/21/2020 regarding the 35 U.S.C. 101 and 103 rejection of claims 1-20 have been fully considered. The Applicant argues the following.

           As per the 101 rejection, the Applicant argues the claim 1 as amended recites limitations having a practical application. Specifically, the limitations of “upon reaching a threshold amount of time before the scheduled end time, presenting the organizer with an option to have the impact presented via the organizer conferencing client; and responsive to the organizer selecting the option, presenting the impact to the organizer via the organizer conferencing client before the scheduled end time” enables automatic recognition that the meeting is about to end, etc. (pg. 9-10).
The Examiner respectfully disagrees. As per the October 2019 PEG, the Examiner is to consider in Step 2A prong 2 whether the claims as a whole improve technology, effect a particular treatment or prophylaxis, implemented the abstract idea with or by use of a particular machine, effect a particular transformation or reduction of an article, or apply the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment in order to determine that the claims integrate the judicial exception into a practical application. Presenting a user with an option to review impact information before a meeting ends does not constitute an improvement in technology, etc. Therefore, claim 1 and similarly claim 11 as 

          As per the 103 rejection, the Applicant argues that Putterman in view of Lam does not disclose all of the limitations in claim 1 as amended (pgs. 10-11).
The Examiner finds the Applicant’s arguments persuasive. Therefore, the 103 rejection has been withdrawn. However, upon further consideration, a new ground of 103 rejection for claims 1-20 is made. See details below.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Provision of Information Regarding the Impact of Extending a Meeting”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior and interactions between people), without significantly more. The 
Step 1:  Claims 1-20 are directed to a statutory category, namely a method (claims 1-10), a computer-implemented method (claims 9-14) and an apparatus (claims 11-20).
Step 2A (1): Independent claims 1 and 11 are directed to an abstract idea of “managing personal behavior and interactions between people”, based on the following claim limitations: “providing an organizer of a meeting with information about impact of the meeting extending past a scheduled end time, comprising: establishing a conferencing session for the meeting with an organizer; during the meeting, identifying participants in the meeting; accessing a schedule for each of the participants; determining an availability for each of the participants past the scheduled end time of the meeting from the respective schedules; and determining the impact based on the availability for each of the participants, wherein determining the impact includes: in response to determining that the availability for a first participant of the participants indicates that the first participant has another meeting scheduled within a threshold amount of time after the scheduled end time, determining that the first participant is likely to leave for the other meeting when one or more factors, other than the availability for the first participant, satisfy respective one or more thresholds; upon reaching a threshold amount of time before the scheduled end time, presenting the organizer with an option to have the impact presented; and responsive to the organizer selecting the option, presenting the impact to the organizer before the scheduled end time..”. These claims are directed towards scheduling and managing meetings for participants. Dependent claims 2-10 and 12-20 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1-3, 8, 10-20 recite additional elements of conferencing server, organizer conferencing client, an apparatus comprising one or more computer readable storage media, a processing system, and program instructions. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite an (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing devices that are used to perform the abstract idea of scheduling and managing meetings. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-3, 8, 10-20 recite additional elements of conferencing server, organizer conferencing client, an apparatus comprising one or more computer readable storage media, a processing system, and program instructions. Per the Applicant’s Specification, the conferencing server comprises a communication interface, user interface, and processing system [0045]; the conferencing clients comprises a computing device that executes client software for directing the computer device to connect to conferencing server and may be a laptop, phone, tablet, workstation, conference room system, or some other type of computing device [0021]; storage medium include a disk drive, flash drive, data storage circuitry, etc. [0048]; processing system includes processing circuitry and memory device that stores operating software [0045]; and program instructions are stored on one or more computer readable storage media (i.e. software) [0009]. These additional elements are viewed as mere instructions to apply or implement the abstract idea of scheduling and managing meetings on a computer (see MPEP 2106.05(f)). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 10-14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Putterman et al. (US 2015/0200978 A1) in view of Lam et al. (US 2009/0132329 A1) and in further view of Adiga (US 2016/0283909 A1).
As per claim 1 (Currently Amended), Putterman teaches a method for providing an organizer of a meeting with information about impact of the meeting extending past a scheduled end time, the method comprising (Putterman e.g. The disclosure relates to online meeting/conference sessions and addressing the need of online conference sessions to be extended or discussion topics rearranged in order to 
Putterman teaches in a conferencing server, establishing a conferencing session for the meeting with an organizer conferencing client operated by the organizer; (Putterman e.g. Fig. 1 online meeting system; Meeting server 150 is configured to host the online communication session [0014]. A moderator device 110 may send a request to meeting server to schedule an online communication session with devices 120 and 130 (i.e. invitees) to establish and maintain an online conference session at the designated time [0015].)
Putterman teaches during the meeting, identifying participants in the meeting; (Putterman e.g. Fig. 3, A meeting request is sent from a moderator to a meeting server, wherein the meeting request identifies the invitees, day and time of the meeting [0027]. A meeting request is sent to a calendar of the invitees and upon acceptance, calendar information is received [0028]. Fig. 4B shows participants who have arrived and not yet arrived to the meeting.)
Putterman teaches accessing a schedule for each of the participants; (Putterman e.g. Fig. 3, calendar information for invitees before, during, and after the scheduled meeting is requested from the calendar server [0027].)
Putterman teaches determining an availability for each of the participants past the scheduled end time of the meeting from the respective schedules; (Putterman e.g. Based upon the obtained scheduling information for each participant, a determination is made as to whether the participant has a 
Putterman in view of Lam teach determining the impact based on the availability for each of the participants, wherein determining the impact includes: in response to determining that the availability for a first participant of the participants indicates that the first participant has another meeting scheduled within a threshold amount of time after the scheduled end time, determining that the first participant is likely to leave for the other meeting when one or more factors, other than the availability for the first participant, satisfy respective one or more thresholds; 
Putterman teaches determining the impact based on the availability for each of the participants wherein the impact includes determining that the first participant has another meeting scheduled within a threshold amount of time after the scheduled end time and determining a likelihood that the first participant is likely to leave for the other meeting based on availability (Putterman e.g. Figs. 4A and 4B, One or more status indicators that indicate availability of one or more participants of the plurality of participants relative to the occurrence of the conference session are displayed in a display window to each of the participants during the conference session [0010]. An indicator may be displayed next to each meeting participants name to indicate whether that participant has another meeting before, during, or after the current meeting [0013]. Fig. 4A availability status indicators are used to show conflict (e.g. item 420 with stop sign 422 positioned to the right), no conflict (e.g. item 410 clear schedule), or an unknown status (e.g. 
Putterman does not explicitly teach that determining that the first participant is likely to leave for the other meeting when one or more factors, other than the availability for the first participant, satisfy respective one or more thresholds.
However, Lam teaches determining that a participant is likely to participate in a meeting bases on one or more factors other than the availability of the participant (Lam e.g. Fig. 3, Lam teaches determining attributes (i.e. factors) of participants of possible meeting in Fig. 3. Attributes (i.e. factors) include if the role of each participant within the meeting (e.g. if the participant is mandatory or a host of the meeting) [0054]. Another attribute is a personal rating of past satisfaction or interest in meetings of the type or subject matter of the proposed meeting [0055]. The attributes can be used to calculate an inconvenience metric, or cost, for each participant (i.e. threshold) [0053]. If the participant is mandatory to the proposed meeting, the inconvenience factor of that participant can be increased or enhanced as compared to other attendees [0054].)
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Putterman’s participant availability analysis to include other factors such as role and interest as taught by Lam in order to properly schedule meetings and resolve meeting conflicts (Lam e.g. [0005]).
Putterman in view of Lam do not explicitly teach, however Adiga teaches upon reaching a threshold amount of time before the scheduled end time, presenting the organizer with an option to have the impact presented via the organizer conferencing client; and (Adiga e.g. Adiga teaches methods and systems for providing an online meeting notification that a meeting participant has an overlapping appointment that conflicts with the currently running online meeting (i.e. impact) (Abstract). The host can dismiss the notification by turning the notification service off or turn the notification service on when needed (Fig. 5 and [0038]). The host can decide how early the notification will be displayed on the screen. For example, the host can change the reminder time (“N' minutes) from 0 minute to 30 minutes 701. The notification will appear on the screen “N' minutes before the early leaving time (i.e. before the scheduled end time) (Fig. 7 and [0043]). The notification can be provided to the user in various forms. For example, the notification can be popped up on the screen as illustrated in FIG.5 via a meeting notification interface [0044]. The Examiner submits that Fig. 5 interface provides the host the option to be presented the impact.)
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Putterman in view of Lam’s participant availability analysis to include host/organizer options to view the impact prior to the scheduled end time as taught by Adiga in order to prioritize the order of presentation to acquire important information (Adiga e.g. [0005]).
Putterman in view of Lam do not explicitly teach, however Adiga teaches responsive to the organizer selecting the option, presenting the impact to the organizer via the organizer conferencing client before the scheduled end time. (Adiga e.g., The notification can be provided to the user in various forms such as in Fig. 3A and 3B where the name of the early leaving participant (i.e. impact) can be highlighted [0044]. For example, If the host sets the reminder time as 10 minutes, and the current time is 7:15 pm, then any participant expected to leave any time before 7:25 pm (i.e. scheduled end time) will be identified, and the name of that participant will be highlighted [0043].)
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Putterman in view of Lam’s participant availability analysis to include host/organizer options to view the impact prior to the scheduled end time as taught by Adiga in order to prioritize the order of presentation to acquire important information (Adiga e.g. [0005]).
As per claim 11 (Currently Amended) Putterman teaches an apparatus for implementing a conferencing server to provide an organizer of a meeting with information about impact of the meeting extending past a scheduled end time, the apparatus comprising (Putterman e.g. Fig. 6 Apparatus, meeting server 150, configured to perform the techniques presented [0039].) : 
Putterman teaches one or more computer readable storage media
Putterman teaches a processing system operatively coupled with the one or more computer readable storage media; and (Putterman e.g. Fig. 6 processor 620 may be embodied by one or more microprocessors or microcontrollers, and executes software instructions stored in memory 630 [0040].)
Putterman teaches program instructions stored on the one or more computer readable storage media that, when read and executed by the processing system, direct the processing system to (Putterman e.g. Fig. 6 Memory 630 comprise one or more tangible computer readable storage media encoded with software comprising computer executable instructions, and when the software is executed by the processor 620, the processor 620 is operable to perform the operations described herein [0042].): 
Putterman teaches establish a conferencing session for the meeting with an organizer conferencing client operated by the organizer; (See claim 1a for response.)
Putterman teaches during the meeting, identify participants in the meeting; access a schedule for each of the participants; (See claim 1b for response.)
Putterman teaches determine an availability for each of the participants past the scheduled end time of the meeting from the respective schedules; (See claim 1d for response.)
Putterman in view of Lam teach determine the impact based on the availability for each of the participants, wherein to determine the impact the processing system is directed to: in response to determining that the availability for a first participant of the participants indicates that the first participant has another meeting scheduled within a threshold amount of time after the scheduled end time, determine that the first participant is likely to leave for the other meeting when one or more factors, other than the availability for the first participant, satisfy respective one or more thresholds; (See claim 1e for response.)
Putterman in view of Lam and Adiga teach upon reaching a threshold amount of time before the scheduled end time, present the organizer with an option to have the impact presented via the organizer conferencing client; and (See claim 1f for response.)
Putterman in view of Lam and Adiga teach responsive to the organizer selecting the option, present the impact to the organizer via the organizer conferencing client before the scheduled end time. (See claim 1g for response.)
As per claims 2 and 12 (Currently Amended) Putterman in view of Lam and Adiga teach the method of claim I and apparatus of claim 11, Putterman also teaches wherein presenting the impact comprises: transferring, to the organizer conferencing client, impact information indicating the impact, wherein the organizer conferencing client displays the impact based on the impact information. (Putterman e.g. Fig. 3, At operation 365 calendar information is processed for meeting participants in order to display one or more indications, during the meeting, of participant availability immediately before, during and after the meeting [0028]. If scheduling 
As per claims 3 and 13 (Original), Putterman in view of Lam and Adiga teach the method of claim 1 and apparatus of claim 11, Putterman also teaches wherein identifying the participants comprises: identifying one or more users associated with one or more conferencing clients also connected to the conferencing session. (Putterman e.g. Fig. 3, A meeting request is sent from a moderator to a meeting server, wherein the meeting request identifies the invitees, day and time of the meeting [0027]. A meeting request is sent to a calendar of the invitees and upon acceptance, calendar information is received [0028].)
As per claims 4 and 14 (Original), Putterman in view of Lam and Adiga teach the method of claim 1 and apparatus of claim 11, Putterman also teaches wherein determining the availability for each of the participants comprises: 
Putterman teaches determining whether the participants have availability at each of a plurality of time thresholds beyond the scheduled end time; and (Putterman e.g. Fig. 4B, The duration of the time window immediately before and immediately after the scheduled meeting for which conflicts should be considered may be configurable (e.g. 30 mins or 1 hour) [0025]. 
Putterman teaches determining whether a location of one or more of the participants is available at each of the plurality of time thresholds beyond the scheduled end time. (Putterman e.g. Fig. 4B, Each participant of the online conference session along with each reserved resource (e.g. room, projector, and computer) is displayed with a status indicator that indicates availability immediately prior to, during, and immediately after the meeting [0032].)
As per claims 6 and 16 (Previously Presented), Putterman in view of Lam and Adiga teach the method of claim 1 and apparatus of claim 11, Putterman does not explicitly teach, however, Lam teaches wherein a first factor of the one or more factors comprises a first importance level of the first participant in the meeting and a first threshold of the one or more thresholds comprises a second importance level of the first participant in the other meeting, and wherein determining that the first participant is likely to leave comprises: determining that the first importance level is higher than the second importance level. (Lam e.g. Fig. 3, Lam teaches determining attributes (i.e. factors) of participants of possible and conflicting meetings and attributes of potential meetings and conflicting meeting(s) for current candidate time (Fig. 3 steps 320-335). An attribute (i.e. factor) that can be evaluated is the business importance of the proposed meeting and/or any conflicting meeting(s). Each participant, for example, may assign a business importance to the proposed meeting or to any conflicting meeting(s) [0049]. The individual importance ratings of the participants may be 
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Putterman’s participant availability analysis to include other factors such as role and interest as taught by Lam in order to properly schedule meetings and resolve meeting conflicts (Lam e.g. [0005]).
As per claims 8 and 18 (Original), Putterman in view of Lam and Adiga teach the method of claim 1 and apparatus of claim 11, Putterman also teaches further comprising: upon the organizer indicating, via the organizer conferencing client, that the meeting will extend past the scheduled end time, transferring a notification that the meeting will extend past the scheduled end time to each of one or more of the participants. (Putterman e.g. Upon extending the duration of the online conference session, updated scheduling information may be provided to both the participants of the current meeting, reflecting the extended meeting time, and also, to participants of one or more other meetings that are scheduled to occur immediately after the extended meeting [0035].)
As per claims 10 and 20 (Original), Putterman in view of Lam and Adiga teach the method of claim 1 and apparatus of claim 20, Putterman also teaches further comprising: upon the organizer indicating, via the organizer conferencing client, that the meeting will extend past the scheduled end time, transferring a notification to one or more organizers of one or more meetings that one or more of the participants will be late to due to the meeting extending past the scheduled end time. (Putterman e.g. Upon extending the duration of the online conference session, updated scheduling information may be provided to both the participants of the current meeting, reflecting the extended meeting time, and also, to participants of one or more other meetings that are scheduled to occur immediately after the extended meeting [0035].)
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Putterman et al. (US 2015/0200978 A1) in view of Lam et al. (US 2009/0132329 A1), in further view of Adiga (US 2016/0283909 A1), and in further view of Chu et al. (US 7,693,736 B1).
As per claims 5 and 15 (Currently Amended) The method of claim 4 and apparatus of claim 14, wherein: determining the impact comprises determining a percentage of the participants that have availability at each of the plurality of time thresholds; and presenting the impact includes displaying the percentage.
Putterman teaches determining the impact comprises determining one or more participants that have availability at each of the plurality of time thresholds ([0010] and [0032]). 
However, Putterman in view of Lam and Adiga do not explicitly teach determining a percentage of the participants that have availability.
However, Chu teaches determining a percentage of the participants that have availability and presenting the impact includes displaying the percentage (Chu e.g. Figs. 6-8, statistic reports 700 and 800 shows the percent availability of each participant for a certain date and time slot (col. 11 lines 31-42).)
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Putterman in view of Lam and Adiga’s meeting system to include a percent availability of participants indicator as taught by Chu in order to determine suitable meeting times (Chu e.g. col. 3 lines 36-39).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Putterman et al. (US 2015/0200978 A1) in view of Lam et al. (US 2009/0132329 A1), in further view of Adiga (US 2016/0283909 A1), and in further view of Dotan-Cohen et al. (US 2017/0308866 A1).
As per claim 7 and 17 (Previously Presented), Putterman in view of Lam and Adiga teach the method of claim 1 and apparatus of claim 11, wherein Putterman in view of Lam and Adiga do not explicitly teach, however, Dotan-Cohen teaches a first factor of the one or more factors comprises a first percentage of previous meetings similar to the other meeting that the first participant has attended and a first threshold of the one or more thresholds comprises an attendance percentage threshold, and wherein determining that the first participant is likely to leave comprises: determining that the first percentage is higher than the attendance percentage threshold. (Dotan-Cohen e.g. Figs.1-2, Dotan-Cohen teaches systems and methods for optimizing proposed meeting details using historical information derived from meeting invitees. Meeting patterns and availability for the user may be used to generate the meeting attendance model (Abstract). Meeting attendance models are used to predict meeting availability and attendance [0018]. Meeting attendance model generator 240 is generally responsible for determining one or more meeting attendance models for a user, which may be used to predict user attendance and / or related inferences ( e . g . whether a user will attend in person or call in, how much they will participate, whether they will leave early / arrive late, etc.) [0066]. A corresponding confidence score is also determined for the patterns (or predictions based on the patterns) [0051]. The confidence score may be based on the strength of the pattern , which may be determined based on the number of observations (i.e. the number of meeting events) used to determine a meeting pattern, how frequently the user activity is consistent with the meeting pattern, the age or freshness of the activity observations, the number of similar features, types of features, and/or degree of similarity of the features in common with the activity observations that make up the pattern, or similar measurements [0061]. A minimum confidence score may be needed before using the meeting pattern to infer meeting attendance based on the pattern. In one embodiment, a threshold of 0.6 (or just over fifty percent) is utilized such 
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Putterman in view of Lam and Adiga’s meeting system to include historical meeting patterns and confidence scores of invitees when scheduling meetings as taught by Dotan-Cohen in order to optimize and or increase meeting attendance (Dotan-Cohen e.g. [0017]).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Putterman et al. (US 2015/0200978 A1) in view of Lam et al. (US 2009/0132329 A1), in further view of Adiga (US 2016/0283909 A1), and in further view of Butt (US 2006/0224430 A1).
As per claims 9 and 19 (Original), Putterman in view of Lam and Adiga teach the method of claim 8 and apparatus of claim 18, Putterman in view of Lam and Adiga do not explicitly teach further comprising: receiving one or more responses to the notification from respective ones of the one or more of the participants indicating whether the respective ones of the one or more of the participants will remain on the meeting.
However, Butt teaches receiving one or more responses to the notification from respective ones of the one or more of the participants indicating whether the respective ones of the one or more of the participants will remain on the meeting (Butt e.g. Fig. 9 Method for modifying one or more agenda items; Agenda modifications include extending or expediting agenda items or a meeting end time [0072]. Item modification is determined and applied to all of the uncompleted agenda items (blocks 908 and 910). Block 912 
The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Putterman in view of Lam and Adiga’s meeting system to include the ability to poll participants about their availability to a meeting modification as taught by Butt in order to enable meetings to be managed and conducted in a more understandable, controllable and expeditious manner (Butt e.g. [0016]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 7-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624